PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/704,462
Filing Date: 5 Dec 2019
Appellant(s): YAMAZAKI et al.



__________________
Stephen Catlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura et al. (U.S. Pub. 2007/0002084) in view of Iwasaki (U.S. Pub. 2007/0063211).

(2) Response to Argument
	Appellant contends Kimura et al. does not discloses an oxide semiconductor composition including In, Ga, and Zn being polycrystalline, let alone having the specific small crystallinity claimed.
Examiner notes that in the Final Office Action mailed on 07 April 2021, Kimura et al. was not relied upon for the disclosure of an oxide semiconductor composition including In, Ga, and Zn being polycrystalline having the specific small crystallinity claimed.  Kimura et al. was relied upon for the disclosure of an oxide semiconductor (paragraph 12) including In, Ga, and Zn (paragraph 12), and Iwasaki was relied upon for the disclosure of an oxide semiconductor layer with crystals having the claimed crystallinity (paragraph 48).  


“[0048] In the thin-film transistor of the present invention, the oxide thin-film members (transparent layer, channel layer, electrode layer, and gate-insulating layer) can be formed as amorphous thin films. In a polycrystal, when the crystal size is one-severalth of the wavelength of light, light scattering from the transparency occurs. Therefore, it is preferred in the present invention that the thin-film members are amorphous. When the thin-film members are polycrystalline, it is preferred that the crystal size is 50 nm or less. With this, thin-film transistors having high transparency can be achieved.”
 As noted in para [0048] as provided above, Iwasaki discloses that the oxide thin-film members that make up the transistor (including the transistor channel) can be made of polycrystalline thin film with a crystal size of 50 nm or less.  Accordingly, Kimura et al. in view of Iwasaki as combined in the Final Office Action therefore teach or suggest an oxide semiconductor composition including In, Ga, and Zn being polycrystalline having the specific small crystallinity claimed.
Appellant contends Iwasaki does not disclose an oxide semiconductor composition including In, Ga and Zn having the specified crystallinity and that the only polycrystalline oxide composition Iwasaki discloses is a composition containing ZnO as the main component. 
Examiner notes that Iwasaki discloses an oxide semiconductor composition including In, Ga and Zn being amorphous in one embodiment (paragraphs 55-58) but also discloses that the oxide semiconductor composition thin-films can be polycrystalline in another embodiment where it is preferred that the crystal size is 50 nm or less (paragraph 48).  Therefore, Iwasaki discloses an oxide semiconductor composition including In, Ga and Zn being polycrystalline, and that it is preferred that the crystal size is 50 nm or less.  Examiner further notes that, since an oxide semiconductor composition including In, Ga and Zn has Zn and O, it would be inclusive of a polycrystalline oxide containing ZnO as the main component.  
Appellant contends Iwasaki prefers amorphous compositions and teaches away from polycrystalline oxides.
Examiner notes that Iwasaki does not explicitly teach not using polycrystalline oxides, but actually discloses thin-film members can be a polycrystalline oxide (paragraph 48).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  The disclosure of desirable alternatives does not negate a suggestion for modifying the prior art to arrive at the claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.L/Examiner, Art Unit 2815                                                                                                                                                                                                        
Conferees:
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.